                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 JESSICA IRVING,
                                              :
                       Plaintiff,
                                                     Case No. 2:16-cv-728
        v.
                                                     Judge Sarah D. Morrison
                                                     Magistrate Judge Kimberly A. Jolson
 STEVE CARR, et al.,
                                              :
                       Defendants.



                                    VERDICT AND DAMAGES

       1. On Plaintiff Jessica Irving’s race discrimination claim against Defendant Steve Carr, we

find in favor of (check one)

_____________ Plaintiff Jessica Irving, or

______X_______ Defendant Steve Carr.



       2. On Plaintiff Jessica Irving’s race discrimination claim against Defendant Nicole Tyo,

we find in favor of (check one)

_____________ Plaintiff Jessica Irving, or

______X_______ Defendant Nicole Tyo.



       3. On Plaintiff Jessica Irving’s race discrimination claim against Defendant Jennifer

Bogenrife, we find in favor of (check one)

_____________ Plaintiff Jessica Irving, or

_______X______ Defendant Jennifer Bogenrife.
       4. On Plaintiff Jessica Irving’s race retaliation claim against Defendant Steve Carr, we find

in favor of (check one)

_____________ Plaintiff Jessica Irving, or

_______X______ Defendant Steve Carr.



       5. On Plaintiff Jessica Irving’s race retaliation claim against Defendant Nicole Tyo, we

find in favor of (check one)

_____________ Plaintiff Jessica Irving, or

_______X______ Defendant Nicole Tyo.



       6. On Plaintiff Jessica Irving’s race retaliation claim against Defendant Jennifer Bogenrife,

we find in favor of (check one)

_____________ Plaintiff Jessica Irving, or

_____X________ Defendant Jennifer Bogenrife.




Complete the following only if at least one of the above findings is in favor of Plaintiff Jessica
Irving:

       State the total amount of compensatory damages for Plaintiff Jessica Irving:

                               $_____________________




                                                2
Complete the following only if 1) you find liability on the racial discrimination and/or racial
retaliation claims and 2) you find that Plaintiff Jessica Irving has proven by a preponderance
of the evidence that she was constructively discharged. Any damages for back pay and front pay
are separate from any compensatory damages award:

State the total amount of damages for Plaintiff Jessica Irving that represents damages for back pay,
if any:

                               $_____________________


State the total amount of damages for Plaintiff Jessica Irving that represents damages for front pay,
if any:

                               $_____________________




                                                 3
We the jury so render our verdict upon the concurrence of those members who have signed
below. All jurors must agree. Each juror concurring in this verdict sign his/her name hereto.


                                                    Juror #18
                                             Foreperson’s signature


        Juror # 116
Juror’s signature


        Juror #103
Juror’s signature


        Juror #71
Juror’s signature


        Juror #99
Juror’s signature


        Juror # 29
Juror’s signature


        Juror #53
Juror’s signature


        Juror #63
Juror’s signature




                                                            Dated:         8/20/2021




                                                4
